Citation Nr: 9917020	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran's attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  His appeal ensues from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

In a VA Form 21-4138 (Statement in Support of Claim) received 
at the RO in March 1995, the veteran raised the claim of 
entitlement to service connection for a stomach disorder and 
postoperative residuals of appendicitis.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An August 1996 Board decision, which was affirmed by the 
Court in February 1998, denied entitlement to service 
connection for a back disability.

2.  Evidence associated with the claims file subsequent to 
the Board's August 1996 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The veteran has presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and VA has fulfilled its duty to assist by 
obtaining and fully developing all relevant evidence 
necessary for its equitable disposition.

4.  The veteran injured his back in service and currently has 
a back disorder that has been etiologically linked by a 
physician to his in-service injury.  


CONCLUSIONS OF LAW

1.  The August 1996 Board decision, which denied entitlement 
to service connection for a back disability, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  The evidence received since the August 1996 Board 
decision is new and material, and the claim of entitlement to 
service connection for a back disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for a back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  A back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a back disability was previously denied by the RO in December 
1993.  Following an appeal of that decision by the veteran, 
the Board of Veterans' Appeals (Board) denied the claim in 
August 1996 on the basis that the newly submitted evidence 
did not relate any current back pathology to service or any 
injury sustained therein.  The Board's decision was based on 
1967 private clinical records; 1976 and 1994 VA 
prescriptions; 1994 hearing testimony of the veteran; 1978, 
1993, 1994, and 1995 statements of the veteran; a 1995 
statement of G.J. Sweeney, Sr., M.D.; a 1995 statement of 
[redacted]; and a 1995 statement of [redacted].  In 
February 1998, the Court affirmed the Board's decision. 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  The veteran in this case initially appealed the 
Board's August 1996 decision.  However, after the Court 
affirmed this decision in February 1998, the veteran did not 
appeal the Court's decision to the United States Court of 
Appeals for the Federal Circuit.  The Board's August 1996 
decision is thus final.  

Once a decision becomes final under 38 C.F.R. §§ 7103, 7104, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims file since the Board's 
August 1996 decision includes: 1997 and 1999 statements of 
Mark S. Adams, M.D.; 1997 statements of the veteran's 
representative; 1997 and 1999 statements of Jeff Maquet, 
physical therapist; 1989 to 1998 private clinical records; a 
1999 letter from John F. Dineen, M.D.; and 1999 hearing 
testimony of the veteran's representative.  This evidence is 
neither cumulative nor redundant.  As well, it bears directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the case.  The 
statements of Dr. Adams and Mr. Maquet relate the veteran's 
current back pathology to service.  As the lack of such 
evidence was the specified basis for the last disallowance, 
the statements clearly constitute new and material evidence 
sufficient to reopen the veteran's claim.

Once the Board determines that new and material evidence has 
been submitted, it must then determine whether the veteran's 
claim, as reopened, is well grounded under 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  The 
veteran in this case claims that he injured his back during 
combat in World War II.  Based on his contention, which is 
presumed to be credible for the purpose of determining well 
groundedness, and on medical evidence of record linking a 
current back disorder to that injury, the Board finds the 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that VA has fulfilled its 
duty to assist by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim.  

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
veteran in this case served on active duty during World War 
II, including in the European Theatre of Operations, from 
June 1943 to February 1946.  According to service personnel 
records, he had a military occupational specialty of light 
truck driver and was qualified as a carbine marksman.  He 
asserts that during a firing mission in 1944 or 1945, he was 
loading a 200 pound projectile into an eight-inch Howitzer, 
when he fell and twisted his back.  Allegedly, he was carried 
off the field by stretcher, taken by an ambulance to a German 
home being utilized as a field air station, and treated for 
two weeks for a back injury.  The veteran's service medical 
records are unavailable.  

Where service medical records are unavailable, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct medical history.  
See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992).  In the absence of 
medical records, the Board will look to alternate forms of 
evidence, including lay evidence, to make factual findings.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The only 
alternative forms of evidence of record in this case are 1995 
statements from Mr. [redacted] and Mr. [redacted].  They reflect 
that in 1946 and 1970 the veteran mentioned that he had 
injured his back during World War II and that his back was 
still bothering him.  Although there is no official record of 
the veteran's alleged back injury, the Board finds credible 
the veteran's allegation that the injury occurred.  
Certainly, his allegation is consistent with the 
circumstances, conditions and hardships of his World War II 
combat service, in that German homes were sometimes utilized 
to treat casualties and treatment was not always recorded.  
See 38 U.S.C.A. § 1154(b).  Considering that in conjunction 
with the statements of Mr. [redacted] and Mr. [redacted], the 
Board finds that the veteran sustained a back injury in 
service. 

Post-service medical records, including private clinical 
records dated as early as 1967, confirm that the veteran 
currently has a back disability, namely, degenerative disc 
disease of the lumbar spine.  In addition, they show that the 
veteran was treated for back complaints in 1967, 1976, and 
from 1994 to the present.  By letters dated in 1997 and 1999, 
Mr. Maquet, the veteran's physical therapist, opined that the 
problems the veteran had been having with his back were 
precipitated by his initial in-service injury.  He further 
opined that it was generally accepted that an injury of such 
a significant nature may contribute to a degenerative joint 
condition.  Dr. Adams, who also submitted letters in 1997 and 
1999, indicated that his father had treated the veteran's 
back on several occasions after discharge.  He opined that, 
based on documented episodes of back pain, his father's 
treatment, and x-rays showing degenerative disc disease, the 
veteran's back disability had progressed since service and 
was more likely than not related to the back injury sustained 
during World War II.
 
Based upon the veteran's credible statements confirming an 
in-service back injury and the physician's and physical 
therapist's statements linking the veteran's current back 
disability to his reported in-service back injury (which is 
now accepted as true), the Board concludes that the evidence 
supports a grant of service connection for a back disability. 



ORDER

Service connection for a back disability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

